              Case 2:21-mj-02514-DUTY Document 1 Filed 05/21/21 Page 1 of 1 Page ID #:1

                                                                                  ~"I~ED


                                                                           Z~~~ MAY ~ I AM I~ ~ I

                                                                            '~~~ r L~S~,NG~LES~~;~.
                                      i7NITED STATES DISTRICT
                                     CENTRAL DISTRICT OF CALIFORNIA
  United States of America                                         CASE NUMBER


                                                PLAINT'IFF(S)
                                V.

 Gabriel Diop
                                                                              DECLARATION RE
                                             DE~NDArrr(S).                OUT-OF-DISTRICT WARRANT



 The above-named defendant was charged by: the United States of America
 in the astern                            District of Ca]ifornia                          on May 18,2021
 at 11:30         Ox a.m./ p p.m. The offense was allegedly committed on or about February 2,zo2~
 in violation of Tide i8                             U.S.C., Sections) 1341
 to wit: Mail Fraud


 A wazrant for defendant's arrest was issued by: U.S. Magistrate 1ud~e Carolyn K. Delaney

Bond of$                                 was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):


I declaze under penalty of perjury that the foregoing is true and correct.

Executed on G~~ 20 2~^_I
                Date


    V~`~ ~V t'~`-~

Signature of Agent                                                  Print Name of Agent


    U~        ~~TP~ L (~a S~~,T~Uc-1 SEt~- `~ 1~E                      i'c~aL    IMS~£t-i~lZ
Agency                                                              Tide




CR-52(03/20                             DECLARATION RE OUT-OF-DI TRICT WARRANT
